DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11187378 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of U.S Patent No. US 11187378 B2.
Claim 1 of instant application
Claim 1 of U.S. Patent No. US 11187378 B2
1. A method for protecting a hand of a user during use of a power tool, the power tool including (i) a base having a work surface, and (ii) a moving component that is movable relative to the base, the method comprising the step of: monitoring (i) a first region that is adjacent to the moving component of the power tool with a first sensor, and (ii) a second region that is adjacent to the moving component of the power tool with a second sensor, the first region intersecting the second region to define a common region along the work surface, each of the first region and the second region including a corresponding first mutually exclusive region and a second mutually exclusive region that are separate (i) from one another, and (ii) from the common region.
1. A safety system for use with a power tool that is usable by a user, the power tool including (i) a base having a work surface, and (ii) a moving component that is movable relative to the base, the safety system comprising: a sensor assembly including a first sensor and a second sensor, the first sensor monitoring a first region that is adjacent to the moving component of the power tool, and the second sensor monitoring a second region that is adjacent to the moving component of the power tool, the first region intersecting the second region to define a common region along the work surface of the base, each of the first region and the second region including a corresponding first mutually exclusive region and a second mutually exclusive region that are separate (i) from one another, and (ii) from the common region.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claims 11 and 20, the claims recite “a sensor” monitors “a first region” and “a second region”, and “the first region intersecting the second region to define a common region along the work surface, each of the first region and the second region including a corresponding first mutually exclusive region and a second mutually exclusive region that are separate (i) from one another, and (ii) from the common region”. The claimed subject matter is not disclosed in the specification. 
Claims 12-19 are also rejected under 35 U.S.C. 112(a) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howland et al (US 10104923 B2).
-Regarding claim 11, Howland discloses a safety system for use with a power tool that is usable by a user (Abstract; Figures 1-6), the power tool including (i) a base having a work surface (Figure 1, power equipment; Figure 6, equipment 600), and (ii) a moving component that is movable relative to the base (Figures 3A-3C, 5A-5B, 6, power tool 304; direction of travel 302), the safety system comprising (Abstract; Figures 1-6 
    PNG
    media_image1.png
    438
    709
    media_image1.png
    Greyscale
): A sensor that monitors (Figure 6, sensor 112) (i) a first region that is adjacent to the moving component of the power tool (Figure 6, region 602 (top part)), (ii) a second region that is adjacent to the moving component of the power tool (Figure 6, region 602 (bottom part)), the first region intersecting the second region to define a common region along the work surface of the base (Figure 6, intersection area of 602 (top part) and 602 (bottom part)), each of the first region and the second region including a corresponding first mutually exclusive region and a second mutually exclusive region that are separate (i) from one another, and (ii) from the common region (Figure 6).
	-Regarding claim 18, Howland further discloses wherein the first region and the second region are substantially the same size (Abstract; Figure 6).
	-Regarding claim 19, Howland further discloses wherein the first region and the second region are substantially the same shape (Figure 6).
	-Regarding claim 20, Howland discloses a method for protecting a hand of a user during use of a power tool (Abstract; Figures 1-6), the power tool including (i) a base having a work surface (Figure 1, power equipment; Figure 6, equipment 600), and (ii) a moving component that is movable relative to the base (Figures 3A-3C, 5A-5B, 6, power tool 304; direction of travel 302), the method comprising (Abstract; Figures 1-6): A sensor that monitors (Figure 6, sensor 112) (i) a first region that is adjacent to the moving component of the power tool (Figure 6, region 602 (top part)), (ii) a second region that is adjacent to the moving component of the power tool (Figure 6, region 602 (bottom part)), the first region intersecting the second region to define a common region along the work surface of the base (Figure 6, intersection area of 602 (top part) and 602 (bottom part)), each of the first region and the second region including a corresponding first mutually exclusive region and a second mutually exclusive region that are separate (i) from one another, and (ii) from the common region (Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Howland et al (US 10104923 B2) in view of Nolker et al (IEEE Transactions on Neural Networks, Vol. 13, No. 4, pp, 983-994, 2002).
-Regarding claim 12, Howland does disclose a controller that monitors proximity of the sensor to the target and initiates a protective response (Abstract, “detect hand position”; Col. 2, lines 8-19; Figure 1, controller 114; Figure 6). 
Howland does disclose a controller that utilizes a model of a hand that is based at least in part on a plurality of hand images that are captured by the sensor.
In the same field of endeavor, Nolker teaches utilizing a model of a hand that is based at least in part on a plurality of hand images that are captured by the sensor (Nolker: Abstract; Page 990, Section IX. A.; Figures 1-21).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Howland with the teaching of Nolker by using a controller that utilizes a model of a hand that is based at least in part on a plurality of hand images that are captured by the sensor in order to provide more accurate hand position for the safety using power tools.
-Regarding claim 13, Howland does wherein the sensor is configured to operate within a neural network that is trained with the plurality of hand images, the plurality of hand images including one or more of hand positions, hand shapes, hand colors and hand sizes.
In the same field of endeavor, Nolker teaches wherein the sensor is configured to operate within a neural network that is trained with the plurality of hand images, the plurality of hand images including one or more of hand positions, hand shapes, hand colors and hand sizes (Nolker: Abstract; Page 990, Section IX. A.; Figures 1-21).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Howland with the teaching of Nolker by using a controller that utilizes a model of a hand that is based at least in part on a plurality of hand images that are captured by the sensor in order to provide more accurate hand position for the safety using power tools.
-Regarding claim 14, the combination further discloses wherein the model of the hand is usable only while the power tool is in a non-operating condition (Nolker: Abstract; Page 990, Section IX. A.; Figures 1-21; Page 992, Sections X, XI).
-Regarding claim 15, the combination further discloses wherein the controller includes a single board computer having one or more processors (Howland: Col. 3, lines 52-54, “microprocessor-based machine controller 114”).
-Regarding claim 16, Nolker does disclose wherein the controller is configured to be trained to recognize the presence of the hand within a particular region (Howland: Abstract; Figures 1-6; Col. 7, Section, Training Mode).
Nolker does disclose the training based on hand images.
 In the same field of endeavor, Nolker teaches the training based on hand images (Nolker: Abstract; Figures 1-2; Page 984, Section III).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Howland with the teaching of Nolker by using a controller that is configured to be trained to recognize the presence of the hand within a particular region from the plurality of provided hand images in order to provide more accurate hand position for the safety using power tools.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howland et al (US 10104923 B2) in view of Nolker et al (IEEE Transactions on Neural Networks, Vol. 13, No. 4, pp, 983-994, 2002), and further in view of Cavender (US 20190380405 A1).
-Regarding claim 7, Howland in view of Nolker discloses a wearable component (glove) that is configured to be coupled to the hand of the user (Howland: Abstract; Figures 1-6). 
Howland in view of Nolker does not disclose  the wearable component including black infrared only reflective material.
However, Cavender is an analogous art pertinent to the problem to be solved in this application and further discloses the wearable component including black infrared only reflective material (Cavender: Fig. 1, material 30; [0034], “it appears like black tape in both texture and finish”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Howland in view of Nolker with the teaching of Cavender by using the wearable component including black infrared only reflective material in order to provide protection against cold and/or rough surface of a work piece, at the same time, provide safety protection by the monitoring danger zones and wearable component with accurate and quick reaction, and low false alarm rate.
Allowable Subject Matter
Claim 1 will be allowed if  the applicant filed terminal disclaimer (TD) to overcome nonstatutory double patenting rejection in the section of “Double Patenting”.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if  the applicant filed terminal disclaimer (TD) to overcome nonstatutory double patenting rejection in the section of “Double Patenting”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664